IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                         __________________

                             No. 95-40295
                          Conference Calendar
                         __________________

RODNEY LEE McDOWELL,
                                       Plaintiff-Appellant,

versus

WILLIAM H. BROOKS, Board
of Pardons & Paroles,
                                      Defendant-Appellee.

                         - - - - - - - - - -
            Appeal from the United States District Court
                for the Eastern District of Texas
                       (USDC No. 6:94-CV-746)
                         - - - - - - - - - -
                            June 28, 1995



Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Rodney Lee McDowell has filed an appeal from the district

court's dismissal of his suit; nevertheless, McDowell has failed

to brief any issue related to the district court's dismissal of

his suit.   Although this court construes pro se pleadings

liberally, pro se litigants must abide by the Federal Rules of

Appellate Procedure.   See United States v. Wilkes, 20 F.3d 651,

653 (5th Cir. 1994).   The Rules require that the appellant's

argument contain the reasons he deserves the requested relief


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                            No. 95-40295
                                 -2-


"with citation to the authorities, statutes, and parts of the

record relied on."   FED. R. APP. P. 28(a)(6).   A statement of the

applicable standard of review is also required.      Id.

     Failure to comply with the court's rules regarding the

contents of briefs can be grounds for dismissing a party's

appeal.   5TH CIR. R. 42.3.2.   Because McDowell has failed to brief

the only viable issue in this appeal (the propriety of dismissal

for failure to prosecute), the appeal has no arguable merit and

is therefore frivolous.   Because the appeal is frivolous, it is

DISMISSED. 5TH CIR. R. 42.2.

     McDowell has also moved this court to appoint counsel on

appeal.   No general right to counsel in civil rights actions

exists.   Branch v. Cole, 686 F.2d 264, 266 (5th Cir. 1982).

"This court may appoint counsel in civil rights actions

presenting `exceptional circumstances.'"      Cooper v. Sheriff,

Lubbock County, Tex., 929 F.2d 1078, 1084 (5th Cir. 1991)(quoting

Ulmer v. Chancellor, 691 F.2d 209, 212-13 (5th Cir. 1982)).

McDowell's allegations that he was entitled to "maybe mandatory

release or maybe an interview" are speculation, and they do not

state a claim under 42 U.S.C. § 1983.      This case is

unexceptional; McDowell's motion is DENIED.